Case 1:21-mj-00124-N Document 1-1 Filed 07/30/21 Page 1 of 5                          PageID #: 2




      AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT

I, Adam Shelton, being duly sworn, hereby depose and state the following:

       1.      I am a Deputy United States Marshal with the United States Marshals Service

(USMS) and have been employed as such since 2017. I am a graduate of the Federal Law

Enforcement Training Center and the USMS National Academy. As part of my duties, I am sworn

to enforce federal laws of the United States and to apprehend fugitives wanted with local, state and

federal arrest warrants. As a result of my training and experience, I have participated in search

warrants and conducted the arrests of individuals who have violated federal firearms laws. The

information contained in this affidavit is limited to establish probable cause and is based upon my

personal knowledge and observations, as well as those of other law enforcement officers.

       2.      As a Deputy United States Marshal, I am familiar with investigations involving

violations of the following Federal law:

            Title 18, U.S.C., Chapter 44, Section 922 (g)(1) - It shall be unlawful for
            any person – who has been convicted in any court of a crime punishable by
            imprisonment for a term exceeding one year, to ship or transport in interstate
            commerce, or possess in or affecting commerce, any firearm or
            ammunition; or to receive any firearm or ammunition which has been
            shipped or transported in interstate or foreign commerce.

       3.      On July 7, 2021, a federal arrest warrant was issued in the Southern District of

Alabama for Brad Elliot Morgan due to a Supervised Release Violation Petition in Crim. No. 17-

0008-TFM, in which Morgan was convicted of Possession with Intent to Distribute

Methamphetamine. Morgan is alleged to have failed to complete the Salvation Army Residential

Drug Treatment program as instructed and failed to notify his probation officer that he was not

admitted to a residential drug treatment program. The warrant was assigned to DUSM Josh Devine,

S/AL-Mobile.




                                                  1
Case 1:21-mj-00124-N Document 1-1 Filed 07/30/21 Page 2 of 5                        PageID #: 3




       4.      DUSM Devine received information from a concerned citizen that Morgan had

been seen on several occasions recently with his cousin, William Roberts in Roberts’ white in

color Buick Century. The concerned citizen also stated that Morgan may be staying at “Chuck’s”

house which was identified as the large house on the water next to the Marina on Rock Point RD

in south Mobile County, AL. A search of various law enforcement databases revealed that Roberts

is the registered owner of a white in color 1999 Buick Century bearing Alabama tag 2CP9833.

       5.      On July 26, 2021, DUSMs Devine and Adam Shelton located the Buick at 6057A

Rock Point RD, Mobile, AL. The hood was up on the vehicle and Roberts was standing near the

vehicle. A short time later the vehicle left the location and was not located. Also located at the

residence was a newer looking GMC truck which left the residence. DUSMs Devine and Shelton

conducted a traffic stop as there were multiple occupants inside the vehicle who could not be

readily identified due to dark tinted windows. During the traffic stop it was discovered the driver

of the vehicle was Charles Marusak (W/M, DOB: 03/16/19xx) and that he was the owner of the

residence at 6057A Rock Point RD. As Marusak was not a person of interest at this time the tag

number of the vehicle was not collected, and subsequent searches of law enforcement databases

returned negative results for the registration information. DUSMs asked Marusak if he knew who

Morgan was, to which he stated that he was his neighbor. When asked Marusak stated he had last

seen Morgan on either July 22 or 23, 2021, when Morgan was working on Marusak’s driveway.

Marusak was advised of Morgan’s active warrant and then was asked if Morgan had been staying

at Marusak’s residence. Marusak denied this and stated he had not seen him since the previous

week. Marusak was advised that it was illegal to provide aid to a fugitive and informed that

allowing him to stay at his residence was against the law. Marusak stated he understood and again

stated Morgan was not staying at his residence. During this conversation Marusak stated he didn’t



                                                2
Case 1:21-mj-00124-N Document 1-1 Filed 07/30/21 Page 3 of 5                        PageID #: 4




want any trouble with the federal government and that he no longer committed crimes as he was a

millionaire and had turned in his patch after being a Bandido. Due to law enforcement training and

experience DUSMs knew this to mean he had been a member of the Bandidos Motorcycle Club

which is known to be a criminal organization. Marusak also stated he had become a millionaire

after his wife was hit by a train and lost a leg.

        6.      On July 26, 2021, DUSMs Devine and Adam Shelton located the Buick Century

registered to Roberts in the 7100 block of San Marino DR, Alligator Bayou, AL and were able to

visually identify Roberts as the driver but could not verify if there were any other occupants.

DUSMs conducted a traffic stop and determined that Roberts was the only occupant. During the

stop Roberts stated Morgan had been living with Marusak since July 22 or 23, 2021, after Morgan

was made aware of his federal warrant. Roberts further stated that he had seen Morgan at

Marusak’s residence approximately fifteen minutes before the DUSMs had stopped him. DUSMs

asked Roberts about the residence for officer safety and Roberts told them that Marusak had a lot

of guns at the residence but he believed they were all kept in his gun safe in his bedroom.

        7.      On July 26, 2021, based on the information from Roberts, DUSMs with the

Southern Alabama Warrant Squad as well as members of the Gulf Coast Regional Fugitive Task

Force then went to 6057A Rock Point RD, Mobile, AL in an attempt to locate Morgan. Upon

arrival contact was made with Catherine Lee who identified herself as Marusak’s wife. DUSMs

explained to Lee that they were looking for Morgan and had received information he may be at

the location. Lee explained that due to having only one leg she was mostly confined to the upstairs

but had seen Morgan at the residence earlier in the day but did not know if he was still at the

location. Lee granted consent to search the property for Morgan and stated he was staying in the

downstairs bedroom. During a search of the location for Morgan a scoped, bolt action rifle was



                                                    3
Case 1:21-mj-00124-N Document 1-1 Filed 07/30/21 Page 4 of 5                         PageID #: 5




discovered in the upstairs living room leaning against an exterior door. DUSMs asked Lee if there

were other firearms in the house to which Morgan might have access. Lee stated she had a pistol

in the bedroom she shares with her husband and that her husband kept his firearms in their bedroom

and most of them were in his gun safe. During a search of the upstairs bedroom Lee stated it was

their bedroom. In this bedroom there were plastic gun cases for approximately six to eight pistols

and visible inside the open gun safe were several long guns and pistols. Lee closed the safe after

the room was checked and it was verified Morgan was not in the location. Marusak’s residence is

further described and depicted in the photograph to this affidavit as Attachment A. It has been my

experience that firearms and ammunition are kept under the direct control of their owners. Both

honest citizens and criminals value these items as assets, durable in nature, and tend to keep them

for long periods of time. It is not uncommon for a firearm owner to keep a firearm for over one

year. These violators have often moved their residence since acquiring the firearm(s), but still

remain in possession of the firearms and sometimes still have the receipts from the purchase, as

well as the related items, as described in Attachment B.

       8.      A review of the National Crime Information Center (NCIC) in regard to Marusak

indicates he has been convicted of numerous state felony offense to include Simple Robbery

(March 18, 1993 in Lafayette, LA), Issuing Worthless Checks (March 14, 1994 in Ibearia, LA),

Cruelty to Juveniles (July 15, 2000 in St. Martin, LA), as well as Possession of Marijuana and

Possession Distribution Manufacture of Schedule II Crack Cocaine (December 2, 2000 in

Lafayette, LA).

       9.      Based upon my training and experience related to firearms and ammunition, and

based upon the types of firearms (bolt action rifle, pistols and long guns) I viewed in the residence

there is probable cause to believe they were not manufactured in the state of Alabama.



                                                 4
   Case 1:21-mj-00124-N Document 1-1 Filed 07/30/21 Page 5 of 5   PageID #: 6




U.S. Magistrate     Digitally signed by U.S.
                    Magistrate Judge Katherine
Judge Katherine     P. Nelson
                    Date: 2021.07.30 08:50:31
P. Nelson           -05'00'
